Title: From John Adams to Elbridge Gerry, 28 January 1813
From: Adams, John
To: Gerry, Elbridge


                        
                            Dear Sir
                            Quincy Jan. 28. 1813
                        
                        Vive la bagatelle.How shall we cure that distemper of the Mind State Vanity? You know to what a degree the ancient dominion was infected with it, and how many Sacrifices We have been obliged to make to it. You remember, how Pensilvania had it. “Pensilvania was first in Arts and Arms,”! “Philadelphia was the heart of the Union.” So said George Ross. Dr Lyman Hall of Georgia, readily acknowledged, that She was the heart; because We know that “the heart is deceitful above all things and desperately wicked.” Now New York is to be placed at the head. Our poor old tame good natured Pussey Massachusetts, who has the distemper in her heart, deeper than any of them, has been obliged to trim, and to flatter, to dissimulate and Simulate, in plain English as Governor Hopkins once Said or rather was accused of saying to “coax, lie, and flatter, in order to carry her Points” and Save herself from Perdition. Her distemper however, Seems to be now rising, and approaching to the delirium of a Fever. These are objects too great for my Genius. I dare not rise to objects, greater than Ensigns, Midshipmen, Pursers or Deputy Quarter Masters.My present Topick is Smaller than either. Philadelphia is now boasting, that Paul Jones, has asserted in his Journal, that “This hand hoisted the first American Flagg”! And Captain Barry has asserted that “the first British Flagg was Struck to him.”Now, I assert that the first American Flagg was hoisted by John Manley, and the first British Flagg was Struck to him. You were not in Congress in 1775, but you was in the State Congress and must have known the History of Manley’s Capture of that Transport which contained that Mortar, which afterwards on Dorchester Height, drove the English Army from Boston and Navy from the Harbour.I pray you Sir, to give me your Recollections upon this Subject. I wish to know the Number of Transports & Merchant Ships, and their Names &c captured by Manley, or any of his associates in 1775 and 1776.As your time and Thoughts must be employed upon Subjects of much greater moment, I hope you will not give yourself any trouble about this little Thing. Your first Recollections will be Sufficient.With cordial Salutations to your Firesides and fervent Prayers for the Success of your publick Energies I am your old Friend
                        
                            John Adams
                        
                        
                    